 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDBaker Canning Company,A Subsidiary of InterstateBrands CorporationandDrivers,Salesmen,Ware-housemen,Milk Processors,Cannery, Dairy Em-ployees and Helpers Union LocalNo. 695,affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 30-CA-2356October 15, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOUpon a charge filed on June 1, 1973, by Drivers,Salesmen, Warehousemen, Milk Processors, Cannery,Dairy Employees and Helpers Union Local No. 695,affiliatedwith the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, herein called the Union, and duly servedon Baker Canning Company, a subsidiary of Inter-state Brands Corporation, herein called the Respon-dent, the General Counsel of the National LaborRelations Board, by the Regional Director for Region30, issued a complaint and amendment thereto onJune 13 and 15, 1973, respectively, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tionsAct, as amended. Copies of the charge, com-plaint, and notice of hearing before an AdministrativeLaw Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on January 12, 1973,following a Board election in Case 30-RC-1660 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about March 19, 1973, and at all times thereaf-ter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnJune 22, 1973, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the alle-gations in the complaint.On July 2, 1973, counsel for the General Counsel1Official notice is taken of the record in the representation proceeding,Case 30-RC-1660,as the term"record"is defined in Secs.102 68 and 10269(f) of theBoard's Rules and Regulations, Series 8, as amended SeeLTVElectrosystems,Inc.,166NLRB 938, enfd388 F 2d 683 (C.A. 4, 1968),Golden AgeBeverageCo,167 NLRB151, enfd.415 F.2d 26 (C.A. 5, 1969),Intertype Co. v. Penello,269 F Supp. 573 (D C. Va, 1967);Follett Corp., 164NLRB378, enfd. 397 F.2d 91 (C.A 7,1968), Sec 9(d) of the NLRA.filed directly with the Board a Motion for SummaryJudgment. Subsequently, on July 11, 1973, the boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause, entitled "Respondent's An-swer to Order To Show Cause why Summary Judg-ment Should not be Granted."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent's answer to the complaint and re--sponse to the Notice To Show Cause attack determi-nations made in the underlying representation case.Thus, Respondent contends that certain union pre-election conduct, more fully described below, vitiatesthe validity of the Union's certification, or at the veryleast,warrants the holding of a hearing.Our review of the record in Case 30-RC-1660 indi-cates that pursuant to a Stipulation for CertificationUpon Consent Election an election was conducted onSeptember 15, 1972, in the appropriate unit. TheUnion won the election. Thereafter, Respondent fileda timely objection to the election which alleged thata leaflet issued by the Union shortly before the elec-tion contained false and misleading statements andomissions concerning contracts between the Unionand the Respondent's competitors, that the leafletshould have been written also in Spanish, and that ithad no opportunity for refutation. After investigation,on November 3, 1972, the Regional Director issuedhisReport and Recommendation on Objection toConduct Affecting the Results of the Election inwhich he found that the information in the Union'sleaflet was correct and that theomissionstherefromconstituted an insufficient basis to warrant settingaside the election. He, therefore, recommended thatthe objection be overruled and the Union certified.Thereafter, the Respondent filed with the Board ex-ceptions to the report. Subsequently, on January 12,1973, the Board issued its Decision and Certificationof Representative, in which it concluded that the leaf-let contained no statements that the employees wereunable to evaluate, and that the Respondent's excep-tions raised no material or substantial issues of factthat would warrant reversal of the Regional Director'sfindingsand recommendations.Accordingly, itadopted those findings and recommendations in their206 NLRB No. 97 BAKER CANNING COMPANY419entirety and certified the Union.In its answer to the complaint and response to theNotice To Show Cause, the Respondent, for the firsttime, contends that the Regional Director erred indenying a hearing on its objection, and without specif-icity, argues that a hearing is necessary to provide abasis for an in-depth analysis of the facts and to re-solve disputed and genuine issues of material fact. Itiswell established that the parties do not have anabsolute right to a hearing on objections to an elec-tion. It is only when the moving party presentsa primafacieshowing of "substantial and material" issueswhich would warrant setting aside the election that itis entitled to an evidentiary hearing.2 Here, not onlydoes the Respondent not present us with such a show-ing, but also, as indicated above, the Board has decid-ed that the Respondent's objection raised no materialor substantial issues of fact warranting reversal of theRegional Director and necessarily, by implication,has found that no hearing is required or warranted.'It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.4All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, is, and hasbeen at all times material herein, engaged in the pro-cessing and canning of fresh vegetables at its Theresa,Wisconsin, facility.During the past calendar year, a representative pe-riod,Respondent sold and shipped goods valued inexcess of $50,000 from its Theresa, Wisconsin, facilityto interstate commerce directly to points outside theState of Wisconsin.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDDrivers,Salesmen,Warehousemen,Milk Pro-cessors,Cannery,Dairy Employees and HelpersUnion Local No. 695, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees atthe Respondent's Theresa, Wisconsin, plant, in-cluding plant seasonal employees, but excludingoffice clerical employees, managerial employees,professional employees, casual employees, agri-cultural employees, field men, guards and super-visors as defined in the Act.2.The certificationOn September 15, 1972, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 30 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on January 12, 1973, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.2 Farah Manufacturing Company, Inc.,203 NLRB No. 78, and cases citedtherein ,Modine Manufacturing Company,203 NLRB No 77.3 See, e.g.,Southern Health Corp. dlbla Corydon Nursing Home,205 NLRBNo. 13;Matlock Truck Body and Trailer Corp.,203 NLRB No. 14.4 SeePittsburgh Plate Glass Co v. N.L.R.B.,313 U.S. 146, 162 (1941); Rulesand Regulations of the Board, Secs.102.67(f) and 102.69(c).B. The Request To Bargain andRespondent's RefusalCommencing on or about March 15, 1973, and atall times thereafter, the Union has requested the Re- 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about March 19, 1973, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has,sinceMarch 19, 1973, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the Employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic and com-merce among the several` States and tend to lead tolabor disputes burdening and obstructing commerceand phe free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5, 1964), cert. denied 379U.S. 817 (1964);Burnett Construction Company,149NLRB 14'19, 1421, enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Baker Canning Company, a Subsidiary of Inter-state Brands Corporation, is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Drivers, Salesmen,Warehousemen, Milk Pro-cessors,Cannery,Dairy Employees and HelpersUnion Local No. 695, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All production and maintenance employees atthe Respondent's Theresa, Wisconsin, plant, includ-ing plant seasonal employees, but excluding officeclerical employees,managerial employees, profes-sional employees, casual employees, agricultural em-ployees, field men, guards and supervisors as definedin the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.4.Since January 12, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about March 19, 1973, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7), of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, BakerCanning Company, a Subsidiary of Interstate BrandsCorporation, Theresa, Wisconsin, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning, BAKER CANNING COMPANYrates of pay, wages, hours, and other terms ,and condi-tions of employment with Drivers, Salesmen, Ware-housemen,MilkProcessors,Cannery,DairyEmployees and Helpers Union Local No. 695, affiliat-ed with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All production and maintenance employees atthe Respondent's Theresa, Wisconsin, plant in-cluding plant seasonal employees, but excludingoffice clerical employees, managerial employees,professional employees, casual employees, agri-cultural employees, field men, guards and super-visors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Theresa, Wisconsin, plant copies ofthe attached notice marked "Appendix." 5 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 30 after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government421WE WILL NOT refuse to bargain collectively con-cerningrates of pay, wages, hours, and otherterms and conditions of employment with Driv-ers, Salesmen, Warehousemen, Milk Processors,Cannery, Dairy Employees and Helpers UnionLocal No. 695, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, as the exclu-sive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or relatedmanner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, em-body such understanding in a signed agreement.The bargaining unit is:All production and maintenance employeesat the Respondent's Theresa, Wisconsin, plant,including plant seasonal employees, but ex-cluding office clerical employees,managerialemployees, professional employees, casual em-ployees, agricultural employees, fieldmen,guards and supervisors as defined in the Act.BAKER CANNING COMPANY,A SUBSIDIARY OF INTER-STATEBRANDS CORPORA-TION(Employer)DatedBy(Representative)(Title) 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is an official notice and must not be defacedAny questions concerning this notice or compli-by anyone.ance with its provisions may be directed to theThis notice must remain posted for 60 consecutiveBoard's Office, Commerce Building, Second Floor,days from the date of posting and must not be altered,744North Fourth Street,Milwaukee,Wisconsindefaced, or covered by any other material.53203, Telephone 414-224-3861.